DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2. The previous claim interpretation under 112(f) has been withdrawn in vie the amendment and applicant’s remark, see page 10 paragraphs 1-3, filed on 02/12/2021.

Claim Rejections - 35 USC § 112
3. The 112 (b) rejection made in the previous office action has been withdrawn in view of the amendment.

EXAMINER’S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Claim 10 (currently amended):  in claim 10   line 3 (preamble) cancel the comma (,) after the word devices and insert colon (:). 

Allowable Subject Matter
5. Claims [1-4, 6-8, 10-16 and 18-20] are allowed.
6. The following is an examiner’s statement of reasons for allowance: 
Re Claims 1 and 10, none of the prior arts on the record teaches or reasonably discloses:
A camera-equipped portable information terminal device comprising: wherein when the imaging device captures the image of the subject by causing the second illuminator of each of the other portable information terminal devices to emit light, the first control unit stops the light emission by the first illuminator when a face of the subject is facing toward the imaging device; in conjunction with the other limitation of the claim.

Claims 3-4, 6, 8 and 11 are allowed due to their direct or indirect dependency on claim 1.
 
Re Claim 2, none of the prior arts on the record teaches or reasonably suggests: 
A portable information terminal device including an illuminator the portable information terminal device comprising: wherein the first control unit of the camera-equipped portable information terminal device issues a screen or voice showing a countdown for a specified period until an image capture operation is executed when capturing the image of the subject by the imaging device, and sends a light emission command signal to the other portable information terminal devices by way of the first transceiver for the specified period; in conjunction with the other limitation of the claim.

Claim 7 is allowed due to its dependency on claim 2.

Re Claims 12 and 13, none of the prior arts on the record teaches or reasonably suggests: A camera-equipped portable information terminal device comprising: wherein the first control unit automatically cancels the formed group, after a predetermined period of time has passed since the group is formed; in conjunction with the other limitation of the claim.

Claims 15-16 and 18-19 are allowed due to their direct or indirect dependency on claim 12.
Claims 14 and 20 are allowed due to their direct or indirect dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698